Title: 28th.
From: Adams, John Quincy
To: 


       Company to dine. Assembly Night. Went, with Eliza, but did not dance. There were 27 Ladies present, and about 20 Gentlemen. There were a number of strangers among the Gentlemen; I might make a number of sarcastic reflections, upon the manner of dancing, and appearance of several persons there; but I do not think it is a matter of sufficient importance to induce one, to laugh, at a person who cannot show the elegance of a dancing master; and if it is; as I did not dance myself, it would be unfair to laugh at those, who had they had the opportunity might have laugh’d equally at me. It is base to ridicule a person for any failing that is owing to no mental vice or foible.
       There was one Lady present (Mrs. Payson) for whom I was anxious all the Evening: I feared she would; while she was throwing herself about, be taken with a different kind of throes. It is exceedingly imprudent for a Lady in that Situation to frequent such places. We returned home, at a little after 1. in the morning. I drank a dish of Coffee which kept me awake almost all Night. In the Evening I had some conversation with Mr. Larieu, and I was told, the Ladies, laugh’d at us, for the contrast, that we appeared to make. He is exceeding thin. This is an advantage in dancing. He did not miss once; and except, about an hour of interval, he was up, all the while I was there. I ask’d him, if he was not fatigued and warm; he said j’ai un peu chaud, et je suis un peu fatigué, mais il n’y a pas une goutte de sueur dans mon corps.
      